Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered March 13, 1991, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends on appeal that the testimony of the complaining witness and an eyewitness to the crime was so inconsistent as to be incredible as a matter of law. We note that this claim is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245; CPL 470.05 [2]). In any event, the claim is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, issues of credibility, as well as the weight accorded to the evidence presented, are primarily questions to be determined by the jury (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the *561evidence (see, CPL 470.15 [5]). Mangano, P. J., Thompson, Pizzuto and Joy, JJ., concur.